Citation Nr: 0209375	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar, 
distal aspect of the fourth digit of the left hand, prior 
to June 4, 1997.

2. Entitlement to a rating in excess of 10 percent for a 
scar, distal aspect of the fourth digit of the left hand, 
at any time during the period from June 4, 1997 through 
March 31, 1999.

3. Entitlement to a compensable evaluation for a scar, distal 
aspect of the fourth digit of the left hand, at any time 
during the period from April 1, 1999

4. Entitlement to an initial evaluation in excess of 10 
percent for numbness of the fourth and fifth digits of the 
left hand.

5. Entitlement to an effective date earlier than October 30, 
1995 for the grant of service connection and a compensable 
rating for left hand disability.

(The issue of entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) will 
be the subject of a later decision of the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Michael L. Stevens, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board on appeal from rating 
decisions of the Regional Office (RO).  By rating action 
dated in June 1998, the RO granted service connection for 
numbness of the left fourth digit, and assigned a 10 percent 
evaluation, effective March 2, 1997.  In addition, the RO 
increased the rating assigned for scar, distal aspect of the 
left fourth digit from noncompensable to 10 percent, 
effective June 4, 1997.  The RO reduced the rating assigned 
for the scar, distal aspect of the fourth digit of the left 
hand, from 10 percent to noncompensable, effective April 1, 
1999.  

This case was previously before the Board in December 1999, 
at which time, pertinent to the issues adjudicated herein, it 
granted an effective date of October 30, 1995 for the initial 
10 percent evaluation for numbness of the fourth and fifth 
digits of the left hand, denied a compensable evaluation for 
scar, fourth digit left hand, and denied an initial 
evaluation in excess of 10 percent for numbness of the fourth 
and fifth fingers of the left.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated May 15, 2001, the Court 
granted the Secretary's motion and vacated the Board's 
decision, except as it granted an earlier effective date of 
October 30, 1995 for service connection and a compensable 
rating for numbness of the fourth and fifth digits of the 
left hand.

In a statement dated in April 2002, the veteran's attorney 
referred to claims for service connection for hearing loss 
and residuals of a leech bite.  Since these matters were not 
developed or certified for appeal, they are referred to the 
RO for appropriate action.

The Board is undertaking additional development concerning 
the issue of entitlement to an initial rating in excess of 30 
percent for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  There is no clinical evidence that the scar on the distal 
aspect of the left fourth finger was symptomatic or 
productive of functional impairment prior to June 4, 1997.

2.  The veteran's scar was tender from June 4, 1997 through 
March 31, 1999.

3.  There is no clinical evidence that the scar on the distal 
aspect of the left fourth finger was symptomatic or 
productive of functional impairment at any time from April 1, 
1999.

4.  The service-connected numbness/decreased sensation of the 
fourth and fifth fingers of the left (minor) hand is not 
productive of more than mild impairment.

5.  By an unappealed rating decision in July 1971, the RO 
denied service connection for residuals of an injury to the 
ring (fourth) finger of the left hand.

6.  The veteran submitted a reopened claim for service 
connection for residuals of an injury to the left finger on 
October 30, 1995.

6.  Decreased sensation of the left ring (fourth) finger was 
initially clinically demonstrated on VA examination in 
December 1995.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for scar, 
distal aspect of the left fourth finger prior to June 4, 1997 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

2.  The criteria for a rating in excess of 10 percent for 
scar, distal aspect of the left fourth finger, for the period 
from June 4, 1997 through March 31, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001).

3.  The criteria for a compensable evaluation for scar, 
distal aspect of the left fourth finger, at any time from 
April 1, 1999, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).

4.  The criteria for an initial evaluation in excess of 10 
percent for numbness of the fourth and fifth digits of the 
left hand have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).

5.  The unappealed RO decision in July 1971 is final.  38 
U.S.C.A. § 7105 (West 1991); 38 U.S.C. § 3.104 (2001).

6.  The criteria for an effective date earlier than October 
30, 1995 for an award of service connection and a compensable 
rating for service-connected left hand disability have not 
been met.  38 C.F.R. 3.400(b)(2), (o)(2), (q)(1)(ii) and (r) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran submitted an initial claim for service connection 
for residuals of injury to the ring (fourth) finger on his 
left hand in February 1971, following discharge from service 
that same month.  

By rating decision dated in July 1971, the RO denied service 
connection for residuals of an injury to the "third" finger 
(ring finger excluding count of the thumb) of the left hand.  
The veteran was notified of this decision and of his right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.  

A reopened claim for service connection for an injury to the 
left third finger (ring finger excluding count of the thumb) 
was received on October 30, 1995.


Based on the findings of a VA examination in December 1995, 
the RO, by rating action dated in April 1996, granted service 
connection for scar, distal aspect of the left fourth digit, 
and assigned a noncompensable evaluation, effective October 
30, 1995.  The veteran was notified of this decision by 
letter dated later in April 1996.

A statement from the veteran was received on June 4, 1997.  
He stated that he was requesting that the RO "reconsider the 
decision of the denial of my claim...for the injury of my 
finger on my left hand...".

VA outpatient treatment records dated in 1997 are of record.  
An Agent Orange registry examination was conducted on March 
2, 1997.  The veteran reported numbness in the end of his 
finger distal to the distal interphalangeal joint when he was 
exposed to cold weather.  An examination showed deceased 
sensation to pinprick below the distal interphalangeal joint 
on the left fourth digit.  No rigidity or tremor was noted.  
The pertinent assessment was injury to the left fourth digit.  
A nerve conduction study in April 1997 revealed evidence of 
absent conduction from the left fourth digit of the hand, but 
was otherwise unremarkable.

The veteran was afforded a VA examination for scars in July 
1997.  He stated that he had experienced difficulty with the 
left fourth finger since the injury in service.  He reported 
that sensation to sharp touch had been much less in that 
finger than in the other fingers of that hand.  He described 
constant paresthesia in the terminal phalanx of that finger.  
An examination disclosed a 1 cm scar on the volar surface of 
the terminal phalanx of the left fourth finger.  There was 
full metacarpophalangeal flexion and hyperextension.  He 
touched the thumb to each fingertip and to the base of the 
little finger.  He made a fist and spread his fingers apart.  
Sharp touch was markedly diminished in the terminal phalanx 
of the left fourth finger in contrast to the other fingers.  
There was tenderness over the scar on the volar aspect of the 
terminal phalanx of the left fourth finger.  The diagnostic 
impression was service-connected injury to the terminal 
phalanx of the fourth left finger. 

In a rating decision dated in June 1998, the RO granted 
service connection for numbness of the fourth digit of the 
left hand, and assigned a 10 percent evaluation, effective 
March 2, 1997.  In addition, the RO increased the rating 
assigned for the scar of the left fourth digit to 10 percent, 
effective June 4, 1997.

The veteran was again afforded a VA examination for scars in 
October 1998.  He reported numbness and weakness in the left 
fourth and fifth fingers, especially in the winter.  He 
indicated he had tingling sensations in those digits.  On 
examination, there was a 1 cm oblique scar on the anterior 
surface of the distal fourth digit.  The scar was not 
erythematous or especially keloid in appearance.  It was 
nontender and had normal texture.  There was no ulceration or 
breakdown of the skin.  There was minimal depression of the 
scar.  There did not appear to be a significant amount of 
underlying tissue loss.  The color of the scar appeared 
normal.  There did not appear to be any disfigurement.  There 
was loss of sensation to light touch and pinprick on the 
palmar surface of the left hand on the fourth digit distal to 
the proximal interphalangeal joint.  The veteran also had 
loss of light touch and pinprick on the palmar surface of the 
fifth digit distal to the distal interphalangeal joint.  On 
strength examination, the veteran had 5+/5+ flexion of the 
fingers, and this included fingers number 1-3.  The fourth 
and fifth fingers revealed 4+/5+ strength.  He had a positive 
Tinel's sign that involved paresthesias on the dorsum of the 
fourth digit of the left hand. The impressions were scar on 
the distal digit of the fourth finger of the left hand, 
numbness of distal digits four and five and weakness of 
digits four and five.  

By rating action dated in March 1999, the RO reduced the 
evaluation for the scar of the distal aspect of the fourth 
digit of the left hand to noncompensable, effective April 1, 
1999; and confirmed and continued the 10 percent rating for 
numbness of the fourth digit of the left hand.  The Board 
notes that the RO included the fifth digit in the rating for 
numbness of the left hand.  


Analysis 

A.  An effective date earlier than October 30, 1995 for the 
grant of service connection, and award of a compensable 
rating, for service-connected left hand disability 

Unappealed RO decisions are final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104).

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an evaluation and award of service 
connection, following a prior final denial, shall be the date 
of receipt of the new (reopened) claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and 
(r).

The veteran initially filed a claim for service connection 
for the left ring finger in February 1971.  This was denied 
by the RO in July 1971, and the veteran did not file a timely 
appeal.  Accordingly, this decision became final.  38 
U.S.C.A. § 7105.  While the veteran's attorney has argued 
that that the VA breached its duty to assist by not affording 
the veteran an examination at that time, the fact remains 
that the separation examination was normal, and the failure 
to order a VA examination does not constitute clear and 
unmistakable error.  Therefore, the Board concludes that 
there is no basis on which an effective date for service 
connection for left hand disability may relate back to the 
veteran's original claim previously finally denied in July 
1971.  

The veteran submitted a reopened claim for service connection 
for an injury to the left ring finger on October 30, 1995.  
It is apparent that the VA examination conducted in December 
1995 established that the veteran reported numbness in the 
left ring finger in cold weather and the examination showed 
that he had a scar and decreased sensation to touch in the 
area of the scar.  As noted above, that portion of the 
December 1999 Board decision which was not vacated by the 
Court, granted an earlier effective date of October 30, 1995 
for the grant of service connection and award of a 10 percent 
evaluation for numbness of the left fourth and fifth fingers, 
the date of receipt of the veteran's reopened claim following 
prior final denial.  No earlier effective date is allowed by 
law.  38 C.F.R. § 3.400(q)(1)(ii) and (r).  In this regard, 
the record reflects that service connection has also been 
established effective October 30, 1995 for the scar of the 
finger of the left hand.  Discussion contained below in this 
decision sets forth why a compensable rating is not warranted 
for the scar prior to June 4, 1997.  

B.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for numbness of the 
fourth and fifth digits of the left hand, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

B(1).  Scar, distal aspect of the left fourth finger

Service connection for a scar of the distal aspect of the 
left fourth digit was granted, and a noncompensable 
evaluation assigned, effective October 30, 1995, by an April 
1996 rating decision.  This decision was not appealed and 
became final.  The veteran subsequently submitted a reopened 
claim for an increased rating for the scar, received on June 
4, 1997.  The effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date.  38 C.F.R. § 3.400(o)(2).  The record reflects that the 
RO assigned a 10 percent evaluation for the scar from June 4, 
1997, and a noncompensable rating effective April 1, 1999.  
The veteran seeks a compensable rating prior to June 4, 1997, 
a rating in excess of 10 percent from June 4, 1997, through 
March 31, 1999, and a compensable rating effective April 1, 
1999.  Pursuant to the provisions of 38 U.S.C.A. § 7105 and 
38 C.F.R. § 3.400(o)(2), as outlined above, the earliest date 
for consideration of a compensable rating prior to June 4, 
1997 is June 3, 1996.

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803.

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

The clinical evidence of record from June 3, 1996 includes a 
report of a March 2, 1997 VA Agent Orange Registry 
examination which provided no objective findings relative to 
the finger scar.

A review of the record establishes that the veteran's scar 
was found to be tender during the July 1997 VA examination.  
There is no clinical evidence of record that showing that the 
scar was tender prior to that VA examination.  Since the 
veteran's claim was received on June 4, 1997, and the record 
demonstrates it was not factually ascertainable that the scar 
was symptomatic within the one year prior to June 4, 1997, 
this is the earliest date assignable for the 10 percent 
(compensable) rating.  The Board observes that a 10 percent 
evaluation is the highest schedular evaluation that may be 
assigned for a tender scar.  There is no indication that the 
scar resulted in any functional impairment.  Thus, neither a 
compensable rating prior to June 4, 1997, nor a rating in 
excess of 10 percent for the scar, distal aspect of the left 
fourth finger for the period from June 4, 1997 through March 
31, 1999, is warranted. 

The veteran also asserts that a compensable evaluation should 
be assigned from April 1, 1999 for the scar.  It is 
significant to point out, however, that the VA examination of 
October 1998 revealed that the scar was nontender.  It is 
also noted that there was no erythema or ulceration.  The 
only evidence in support of the veteran's claim for a higher 
rating for the scar of his left fourth finger consists of his 
statements regarding the severity of the scar.  In contrast, 
the medical findings clearly set forth the fact that the scar 
was tender on examination in July 1997, but that there was no 
evidence of tenderness of the scar during the October 1998 VA 
examination.  The Board finds that the medical evidence of 
record is of greater probative value than the veteran's 
statements regarding the severity of his disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for scar, distal aspect of the left fourth finger 
prior to June 4, 1997, against a rating in excess of 10 
percent effective June 4, 1997 through March 31, 1999, and 
against a compensable evaluation at any time during the 
rating period from April 1, 1999.  


B(2).  Numbness of the fourth and fifth digits of the left 
hand 

A 30 percent evaluation may be assigned for severe incomplete 
paralysis of the ulnar nerve of the minor extremity.  A 20 
percent evaluation may be assigned for incomplete paralysis 
of the ulnar nerve of the minor extremity that is moderate.  
When mild, a 10 percent evaluation may be assigned.  
Diagnostic Code 8516.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2001).  The record establishes that the 
veteran is right handed.

It is not disputed that the veteran has numbness in the left 
fourth finger.  This was shown at the time of the Agent 
Orange examination in March 1997, and confirmed on subsequent 
VA examinations.  As noted above, in order to assign a higher 
rating, the record must show that there is moderate 
incomplete paralysis of the ulnar nerve.  When he was 
examined by the VA in July 1997, there was no indication of 
limitation of motion of the wrist or hand, and the veteran 
was able to touch the thumb to each fingertip, as well as 
make a fist.  Similarly, the only pertinent finding on the VA 
examination in October 1998 involved loss of sensation, with 
only minimal loss of strength of the fourth and fifth 
fingers.  The only evidence in support of the veteran's claim 
consists of his statements concerning the severity of the 
numbness of the left fourth and fifth fingers.  The Board 
concludes that the medical findings on examination are of 
greater probative value, inasmuch as they fail to demonstrate 
findings warranting an increased rating.  The Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for numbness of the 
fourth and fifth fingers of the left hand, since the 
inception of the award.



ORDER

A compensable evaluation for scar, distal aspect of the left 
fourth finger prior to June 4, 1997 is denied.

A rating in excess of 10 percent for scar, distal aspect of 
the left fourth finger for the period from June 4, 1997 
through March 30, 1999 is denied.

A compensable evaluation for scar, distal aspect of the left 
fourth finger from April 1, 1999 is denied.

An initial evaluation in excess of 10 percent for numbness of 
the left fourth and fifth fingers is denied.

An effective earlier than October 30, 1995 for the award of 
service connection and a compensable rating for left hand 
disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

